Citation Nr: 0202677	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  96-44 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to December 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefit sought on 
appeal.

The Board observes that the RO, in the February 1997 
supplemental statement of the case, discussed the veteran's 
claim of clear and unmistakable error.  However, current 
regulations prohibit the use of a supplemental statement of 
the case to announce decisions by the RO on issues not 
previously addressed in the statement of the case.  See 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified as 
amended at 38 C.F.R. § 19.31).  It is unclear whether the 
supplemental statement of the case constitutes an 
adjudication of the veteran's claim or whether the RO needs 
to address the issue of clear and unmistakable error in a 
rating decision.  Nevertheless, the veteran needs to be 
notified of any decision on his claim of clear and 
unmistakable error, including his appellate rights.  As such, 
the veteran's claim of clear and unmistakable error is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed rating decision dated December 1977, the 
RO denied service connection for asthma.

3.  The evidence associated with the claims file subsequent 
to the December 1977 rating decision is new, but not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
lung disorder, to include asthma.


CONCLUSIONS OF LAW

1.  The December 1977 rating decision denying service 
connection for a lung disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's December 1977 rating decision is not 
new and material, and the veteran's claim for service 
connection for a lung disorder is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a lung 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
was first considered and originally denied in a December 1977 
rating decision.  The veteran's claim was originally denied 
because the veteran gave a history of wheezing and allergies 
prior to service and there was no showing that the veteran's 
asthma, which was found to have preexisted service, was 
aggravated during service.  The veteran filed a notice of 
disagreement in May 1978, and the RO issued a statement of 
the case.  The veteran did not perfect his appeal. 

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and VA medical 
records have been obtained.  The statement of the case and 
supplemental statement of the case provided to the veteran 
and his representative, as well as additional correspondence 
to the veteran, informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  The Board also observes that the RO made multiple 
requests for additional information regarding the veteran's 
medical treatment from several private medical providers, as 
well as made requests for the veteran's dependent military 
medical records, but that no information was provided.  As 
such, the Board finds that the duty to assist was satisfied 
and the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92 (published at 57 Fed. Reg. 49,747) (1992). 

In January 1996, the veteran filed a claim to reopen on the 
basis of new and material evidence.  The RO, in a rating 
decision dated April 1996, found that new and material 
evidence sufficient to reopen the claim for service 
connection for a lung disorder was not submitted because the 
evidence submitted was cumulative.  The veteran filed a 
notice of disagreement with regard to the RO's decision, and 
in July 1996, the RO provided the veteran with a statement of 
the case.  The veteran perfected his appeal, and the veteran 
was afforded a hearing before the RO.  In February 1997, the 
RO issued a supplemental statement of the case to the 
veteran.  The RO found that the additional evidence was new, 
but not material to the claim because it only dealt with the 
current severity of the veteran's lung disorder.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the veteran did not file a substantive appeal after the 
RO's May 1978 statement of the case.  Therefore, the RO's 
December 1977 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The RO's December 1977 rating decision denying service 
connection for a lung disorder relied on the veteran's 
service medical records.  According to the veteran's 
induction examination report, the veteran reported a history 
of chest pains on the left sternal border and a history of 
hay fever.  Service medical records indicate that the veteran 
was treated for acute asthmatic bronchitis and asthma in 
January 1976.  The Report of Medical Examination showed that 
examination of the lungs and chest revealed wheezing and 
rhonchi.  A history of asthma was also noted and an allergy 
consultation was recommended.  On the Report of Medical 
History, the veteran again reported a history of chest pain 
and hay fever.  The physician noted that the veteran had hay 
fever and asthma, including an acute asthmatic attack.  

In October 1976, the veteran was seen for complaints of 
wheezing and shortness of breath since working in the 
laundry.  Examination showed wheezing, rhonchi, and rales 
throughout both lung fields and a non-productive cough.  In 
addition, the right side of his chest was congested.  The 
diagnosis was acute bronchial asthma.  Another October 1976 
record shows a diagnosis of recurrent bronchial asthma and a 
Medical Board proceeding was recommended.  A Medical Board 
Certificate relative to a Physical Evaluation Board hearing, 
signed by the veteran in October 1976, indicated that he was 
found unfit for service due to asthma, which existed prior to 
service and which was not aggravated by service.   

According to a November 1976 Medical Board report, the 
veteran related that in January 1976, while in boot camp, he 
was treated for acute asthmatic bronchitis, and that he began 
experiencing mild shortness of breath aboard ship in October 
1976, which began when he was exposed to closed quarters, 
smoke-filled rooms, paint fumes, and dust.  He also related 
that he developed wheezing while running in high school and 
that he had a lifelong history of hay fever and allergies.  
The report noted that physical examination was normal, except 
for a chest x-ray, which showed a small left lower calcified 
granuloma.  Pulmonary function tests were also normal.  The 
episodes of bronchospasm and wheezing were found to have 
limited the veteran's effectiveness, and the veteran was 
found unfit for active duty due to asthma, "which was 
neither incurred in nor aggravated by" his service.  A 
December 1976 report indicates that the veteran was diagnosed 
with asthma, which existed prior to service.  

Additional evidence has been associated with the veteran's 
claims file since the RO's December 1977 denial of the 
veteran's claim of service connection.  This evidence 
includes private medical records dated between June 1986 and 
January 1996, as well as VA medical records dated between 
August 1998 and July 2001.  A record dated June 1986 shows 
that the veteran was seen for allergies.   The veteran 
reported that he was discharged from service secondary to 
asthma, and a review of systems was positive for hay fever, 
without asthmatic symptoms.  Examination of the chest showed 
clear lungs.  The veteran was found to have airborne 
allergies.  A July 1986 record indicates that a chest x-ray 
was normal.  

An August 1988 record states that the veteran complained of a 
sore throat and mild right chest pain.  Examination showed 
mild erythema of the posterior oropharynx, and lungs were 
clear without crackles, wheezes, or rhonchi.  The assessment 
was acute viral pharyngitis and right sided chest pain, 
possibly representing a pleural reaction or asthma.  In 
December 1988, the veteran was treated for a viral 
syndrome/pharyngitis.  The veteran was given an inhaler for 
wheezing.  

A February 1992 record indicates that the veteran reported 
having asthma as a child.  Examination of the lungs was clear 
to auscultation and percussion.  The veteran was diagnosed 
with sinusitis.  A March 1992 record shows that the veteran 
complained of pleuritic chest pain and wheezing.

A January 1996 record indicates that the veteran was treated 
for an upper respiratory infection with a sore throat and 
tight chest.  Examination showed coarse breath sounds, a few 
scattered wheezes in the chest bilaterally and diffusely, and 
some mild tenderness to the maxillary sinuses.  The diagnoses 
were bronchitis and sinusitis.  An inhaler was prescribed.  

VA medical records dated October 1998, February 1999, and 
April 1999 show continued treatment for the veteran's asthma, 
as well as treatment for sinusitis.  Records dated September 
1999 show that the veteran was treated for his asthma.  The 
veteran reported that he was using his inhalers and 
experienced a headache and nasal congestion, but without any 
chest pain.  Examination showed shortness of breath, 
tightness of the lungs with scattered wheezes, and bilateral 
sinus tenderness.  The assessment was asthma with allergen-
triggered exacerbation.  

The veteran was afforded a hearing before the RO in January 
1997.  The veteran testified that he did not have any 
difficulty breathing prior to his service.  He also testified 
that he did not have any difficulty breathing while in boot 
camp, or in the early part of his service.  The veteran 
stated that he did not have any problems until he began 
working in the laundry onboard a ship.  He further stated 
that he had to go to the infirmary aboard the ship due to 
shortness of breath, upon which he was hospitalized for six 
weeks.  According to the veteran, he was discharged due to 
his medical disorder, and that since service he had been 
treated for bronchitis and used an inhaler.  He also stated 
that he worked outside because he could not "take the dust" 
of an inside factory job.  In addition, the veteran's wife 
testified that the veteran had bronchitis six times in the 
past ten years, and that cold air diminished the veteran's 
capacity for daily activities.  

VA records dated March 2000 indicate that the veteran 
complained of a sore throat and chest pain.  Examination 
showed that the veteran's lungs were clear to auscultation 
bilaterally.  The diagnoses were pharyngitis and asthma.  

June 2000 records indicate that a chest x-ray showed an old 
calcified granuloma in the left base and status-post 
orthopedic screws in the left clavicle.  There was no 
evidence of pulmonary vascular engorgement or pleural 
effusion and the hila and mediastinum were unremarkable.  
Another June 2000 record shows that the veteran underwent a 
tonsillectomy due to a history of chronic tonsillitis.  

A July 2000 record indicates that the veteran was seen for 
manifestations of his asthmatic disorder.  According to the 
record, the veteran was discharged from the military due to 
asthma, and the veteran was treated for a sinus infection and 
asthma in 1997.  Pulmonary function tests showed a definite 
reversible bronchospastic airway disease.  The exacerbations 
of his asthma were noted as being better controlled, but the 
veteran was noted as having frequent sinus infections.  The 
examining provider noted that the veteran is limited in his 
ability to perform certain activities, especially outdoors, 
because pollen and cold air triggered bronchospasms.  The 
provider stated that the veteran did not have a history of 
childhood asthma or allergies, but that adult onset asthma 
"is quite common."   The provider also stated that the 
veteran did not experience asthma symptoms until assigned to 
the laundry room aboard ship, and that he began experiencing 
breathing problems upon his exposure to cleaning fumes and 
intense humidity, leading to his discharge.  She further 
opined that the veteran's exposure could have been the 
"initiating trigger to his continuing respiratory 
problems."

In September 2000, the veteran was seen for complaints of 
chest tightness.  Examination of the chest was clear and the 
diagnosis was asthma.  In December 2000, the veteran was seen 
for complaints of productive cough and chest discomfort.  A 
history of asthma was noted.  The diagnosis was an upper 
respiratory infection.  

In April 2001, the veteran complained of worsening asthma and 
difficulty breathing.  He denied wheezing and chest pain.  
Examination of the chest was clear to auscultation 
bilaterally.  He was assessed with asthma and ordered to 
continue his inhaler use.  

July 2001 records indicate that the veteran had a history of 
asthma, which had slowly been worsening.  He related that he 
experienced dyspnea on exertion and wheezing, but denied 
chest pain and hemoptysis.  Examination of the lungs was 
clear to auscultation except for a few scattered wheezes on 
forced expiration.  Pulmonary function tests showed a FVC of 
74 and FEV-1 of 71.  The diagnosis was mild to moderate 
persistent asthma.  Another July 2001 record indicates that 
the veteran's examination was negative for chest pain or 
shortness of breath.  

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  Although the private and VA medical 
records are new, these records do not demonstrate that the 
veteran's lung disorder was aggravated during service.  These 
records refer only to the evaluation and treatment of the 
veteran's current lung disorder.  As such, these records 
constitute redundant evidence.

The Board acknowledges that an examining provider, in a July 
2000 VA medical record, indicates that the veteran may have 
had adult onset asthma because he experienced symptoms while 
assigned to the laundry room in service.  The Board also 
acknowledges that his bronchospastic airway disease limits 
the veteran's current activities.  However, the Board notes 
that the examining provider did not provide any evidence to 
show that the veteran's lung disorder was incurred or 
aggravated by service.  In this regard, the Board observes 
that the provider failed to show that the veteran's lung 
disorder underwent an increase in severity during service 
beyond that which would have been due to the natural progress 
of the disorder.  While the examining provider opined that 
the veteran's October 1976 laundry experience could have 
initiated the veteran's symptoms, the veteran's service 
medical records show similar symptomatology prior to his 
October 1976 experience in the laundry.  Likewise, the 
November 1976 Medical Board report indicated that the veteran 
had a history of allergies and wheezing prior to service, and 
that his work in the laundry merely caused a recurrence of 
his previous bronchial asthma symptoms, leading to his 
discharge.  Furthermore, the veteran's VA medical records 
only refer to the current diagnosis and severity of the 
veteran's lung disorder, and do not show that the veteran's 
asthma was aggravated by his service.  Accordingly, the Board 
finds that the veteran has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a lung disorder.



ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a lung disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

